Citation Nr: 1235010	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to May 1971, from September 1990 to July 1991, and from January 2004 to February 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied entitlement to the service connection for tinnitus.  The Veteran appealed the denial of service connection for tinnitus to the Board, and the case was certified to the Board for appellate review.  

The Board notes that in a January 2008 rating decision, the RO denied service connection for a bilateral knee condition, and in a May 2009 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected appeals with respect to both of these issues.  However, in a March 2011 rating decision, the RO granted service connection for bilateral patellofemoral syndrome claimed as bilateral knee condition and in a May 2011 rating decision, the RO granted service connection for PTSD.  As this represents a total grant of benefits sought on appeal with respect to the Veteran's claims of entitlement to service connection for a bilateral knee condition and PTSD, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his active duty service.



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims of entitlement to service connection for tinnitus, because the Board is granting service connection for the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Accordingly, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, in these claims, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").

A review of the service treatment records reveals no findings or complaints of tinnitus.  In fact, the Veteran denied ear trouble or problems on all service reports of medical history.  Moreover, on a January 2005 post-deployment health assessment form, the Veteran denied ringing in the ears.

The post service medical evidence includes an April 2006 VA internal medicine consult, which reflects that the Veteran reported being exposed to loud noise during his service in the Persian Gulf.

A February 2008 VA primary care note indicates that the Veteran complained of intermittent buzzing and ringing in his ears over the past month.  He reported being exposed to loud noises for most of his career, including being in combat in 2004 in Iraq, and working at a Chrysler plant.  The Veteran stated that he is very diligent using earplugs and other sound barriers.  Tinnitus was diagnosed but the authoring nurse practitioner was unsure of the etiology.

At a February 2008 VA audiology consult, the Veteran indicated that throughout his life, he has had intermittent ringing tinnitus.  However, since January 2008, the tinnitus has been constant.  It was noted that he reported significant noise exposure during service.  It was also noted that he worked in a factory.  He stated that he will almost always wear hearing protection when he is around loud noises.  On examination the Veteran matched the pitch of his tinnitus to 6000 Hz in both ears, and that he matched the intensity of the tinnitus to 11 decibels in the right ear and 10 decibels in the left ear.  

A March 2008 VA examination report notes that the Veteran reported being exposed to the noise of helicopters, explosions, and heavy equipment during service.  It was noted that he was a mechanic on helicopters and in Vietnam.  The examiner noted that no complaint of tinnitus was reported during service.  The examiner also noted that during his National Guard service and service in the Army Reserves, the Veteran flew an aircraft and participated in aircraft maintenance.  He also reported 32 years of noise exposure working in New Process Gear, during which time he wore the required ear protection.  He also reported minimal recreational noise in the form of infrequent hunting and power tools around the house.  He stated that he had periodic tinnitus throughout his career when he was exposed to loud noise.  The examiner opined that it is not at least as likely as not that the current tinnitus is related to noise exposure in service.  The examiner reasoned that the Veteran has no signs of acoustic trauma for the precipitous high frequency drop.

A June 2010 private audiology report notes that the Veteran was seen primarily for constant bilateral tinnitus.  The Veteran reported that the tinnitus was initially intermittent, but in 2007 it became more prevalent and constant.  It was noted that the Veteran had a history of noise exposure in service and in civilian employment.  He reported wearing ear protection consistently when he was exposed to noise.  After testing, the private audiologist found that there was a bilateral high frequency loss and tinnitus.  The private audiologist opined that the bilateral high frequency hearing loss and tinnitus are consistent with the Veteran's history of noise exposure.

A February 2011 VA examination report notes that the Veteran was in aviation and helicopter repair during service.  He stated that he was next to the flightline and wore ear plugs and ear muffs.  During his service in Iraq, he reported being exposed to mortar and rocket fire in Iraq.  He further stated that the was a factory worker after service and always wore ear protection.  He was noted to wear ear muffs or ear plugs when hunting, practice-shooting, and woodworking.  The examiner indicated that the January 2005 post-deployment health assessment notes no ringing in the ears, a February 2008 VA treatment record notes intermittent ringing tinnitus, and a January 2008 report notes that the tinnitus was constant.  The Veteran complained of current constant high pitched ringing in his ears.  It was noted that the Veteran's tinnitus reportedly first began in 2006.  After examination, the examiner opined that the first claim of tinnitus found in the record was in February 2008, which was three years after the Veteran's final discharge from active service.  Based upon the lack of complaint, evaluation, diagnosis, or treatment of tinnitus found in the service treatment records or within 12 months of service discharge, as well as the January 2005 post-deployment health assessment form noting no ringing of the ears, the examiner felt that it is not at least as likely as not that the Veteran's bilateral tinnitus is related to the Veteran's service noise exposure.

Initially, the Board notes that the Veteran's military occupational specialty during all three periods of active service was helicopter repair/mechanic.  Moreover, his statements about his noise exposure during service are consistent with his circumstances of his military service.  Therefore, exposure to acoustic trauma during service is conceded.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  

There is also a current diagnosis of tinnitus.  Not only has tinnitus been diagnosed on examination by both VA examiners, during VA outpatient treatment, and by a private audiologist, the Veteran's statements are competent evidence to identify tinnitus and therefore, his observations of symptomatology that he currently has tinnitus are competent evidence.  See Barr, 21 Vet. App. at 307.

Regarding ongoing symptomatology since service, the Veteran does not contend that his tinnitus was present during service or that he has had tinnitus ever since service.  Indeed, a January 2005 post-deployment health assessment form reflects that the Veteran denied having ringing in the ears.  Instead, the medical evidence reflects that the Veteran has complained of tinnitus which first began in 2006, 2007, and 2008, as well tinnitus that has been present throughout his life.  The first medical evidence of record showing a complaint of tinnitus is from February 2008.  At that time, the Veteran indicated that his tinnitus was intermittent over the past month.  Another February 2008 VA treatment record reflects that the Veteran reported intermittent ringing tinnitus throughout his life.  Therefore, the medical evidence, as well as the Veteran's own statements, are in conflict as to the date of onset of the tinnitus.

However, there are three medical opinions pertinent to the claim.  The March 2008 VA examiner provided an opinion against the claim on the basis that the audiological testing did not reflect any signs of acoustic trauma.  However, the June 2010 private audiological opinion indicates the opposite, namely that the Veteran's high frequency hearing loss and tinnitus are consistent with his history of noise exposure.  

The February 2011 VA examiner opined that the current tinnitus is not related to the in-service noise exposure based upon the lack of complaints of tinnitus during service, on the January 2005 post-deployment health assessment form, or within the year after service discharge.  In this regard, the Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board also notes that the law does not require evidence of a hearing disability or tinnitus in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, the Board concludes that the February 2011 VA medical opinion is of limited probative value and is not sufficient to raise a reasonable doubt.

While the June 2010 private audiological opinion does not differentiate between the noise exposure incurred during service and the noise exposure incurred in his civilian employment in a factory, the Board finds that with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), it is at least as likely as not that the Veteran's current tinnitus is the result of his in-service noise exposure.  As such, service connection for tinnitus should be granted.  Id., see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


